NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT

DAVID C. BYARS & PAMELA L.                )
BYARS,                                    )
                                          )
             Appellants,                  )
                                          )
v.                                        )   Case No. 2D17-3210
                                          )
CARRINGTON MORTGAGE SERVICES,             )
LLC;                                      )
                                          )
                                          )
             Appellee.                    )
                                          )

Opinion filed June 14, 2019.

Appeal from the Circuit Court for
Hillsborough County; Laurel M. Lee,
Judge.

Mark P. Stopa of Stopa Law Firm LLC,
Tampa; and Latasha Scott of Lord Scott,
PLLC, Tampa, (withdrew after briefing),
for Appellants.

Nancy M. Wallace of Akerman LLP,
Tallahassee; and William P. Heller of
Akerman LLP, Ft. Lauderdale; and
Eric M. Levine of Akerman LLP, West
Palm Beach; and Heather L. Fesnak of
Akerman LLP; Tampa, for Appellee
Carrington Mortgage Services, LLC.


PER CURIAM.
          Affirmed.



NORTHCUTT, MORRIS and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                 -2-